Case: 1:19-cv-05312 Document #: 27 Filed: 01/27/20 Page 1 of 2 PageID #:104




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


ANJANETTE YOUNG,                                     )
                                                     )
                                       Plaintiff,    )
                                                     )
-vs                                                  )    Case No.: 19-cv-05312
                                                     )
THE CITY OF CHICAGO; CHICAGO                         )
POLICE OFFICERS ALAIN APORONGAO;                     )
ALEX J. WOLINSKI; and UNKNOWN                        )
CHICAGO POLICE OFFICERS,                             )
                                                     )
                                       Defendants.   )



       NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
        WITHIN THE SAME FIRM PURSUANT TO LOCAL RULE 83.17

       PLEASE TAKE NOTICE that on January 27, 2020, Assistant Corporation

Counsel Supervisor Mary Katherine McClelland withdrew her appearance for Defendant

City of Chicago pursuant to Local Rule 83.17 and Deputy Corporation Counsel Caroline

Fronczak substituted her appearance for said Defendant.


Respectfully Submitted,

By:/s/ Caroline Fronczak           ,
Caroline Fronczak
Deputy Corporation Counsel
City of Chicago Department of Law
30 North LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-5126
Attorney No. 6284817



                                              1
    Case: 1:19-cv-05312 Document #: 27 Filed: 01/27/20 Page 2 of 2 PageID #:105




                           CERTIFICATE OF SERVICE

        I, Caroline Fronczak, hereby certify that in accordance with FRCP 5 and Local
Rule 5.5 and the General Order on Electronic Case Filing, the above Notice of
Withdrawal and Substitution of Counsel Within the Same Firm was served on all
parties of record pursuant to this Court’s ECF system on January 27, 2020.

                                                   /s/    Caroline Fronczak
.
                                                           Caroline Fronczak




                                           2
